DETAILED ACTION
This Office action is in response to the Amendment filed on 16 June 2022. Claims 1-15, 21-24, and 26 are pending in the application. Claims 16-20 and 25 have been cancelled. Claim 26 is newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-15, 21-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US 9,985,023, of record, in view of Zeng et al., US 2016/0013051, newly cited.
With respect to claim 1, Liu et al. disclose a method comprising:
forming a fin 110 extending from a substrate 100, see Fig. 2A;
forming a first isolation material region 120 along opposing sidewalls of the fin 110, see Fig. 2A; 
forming a dummy gate structure 140 over the fin 110, see Fig. 3A; 
forming an epitaxial source/drain region 160 in the fin 110 adjacent the dummy gate structure, see Figs. 1 and 2B; 
forming n etch stop layer 170 over the epitaxial source/drain region 160 (see Fig. 2C) and over the dummy gate structure 140 (see Fig. 3C); 
forming a protection layer 180 over the etch stop layer 170 (see Figs. 2C and 3C), the protection layer comprising silicon oxynitride (see column 6, lines 56-60); and 
forming a second isolation material 190 (silicon oxide, see column 7, lines 8-14) over the protection layer 180 (see Figs. 2D and 3D). 
Admittedly, Liu et al. disclose performing a high-temperature anneal after formation of the high-k dielectric layer 210 in order to reduce or eliminate defects in the gate dielectric 210, see column 8, lines 19-21. However, independent claim 1 has been amended to require that forming the second isolation material 190 comprises performing an anneal process and, after performing the anneal process replacing the dummy gate structure with a replacement gate structure. The newly-cited reference to Zeng et al. discloses performing an anneal process as part of forming the second isolation material 105 over dummy gate structures 101, see Figs. 4 and 5 and paragraphs [0042]-[0044], [0055], [0057]-[0061]. In light of the teaching of Zeng et al., it would have been obvious to the skilled artisan that an anneal process could have been part of forming the second isolation material if a flowable dielectric material was used as the second isolation material.
Neither Liu et al. nor Zeng et al. expressly disclose that the annealing process decreases the atomic percentage of nitrogen in the second dielectric layer 180. However, since both Liu et al. and Zeng et al. teach to perform an annealing process after formation of an insulating layer (insulating layer 190 in the method of Liu et al. and insulating layer 105 in the method of Zeng et al.), it would have been obvious to the skilled artisan that during this high-temperature anneal, nitrogen in the silicon oxynitride protection layer 180 would diffuse from the second dielectric layer 180 into the overlying silicon oxide layer 190 in the known method of Liu et al., thereby decreasing the atomic percentage of nitrogen in the silicon oxynitride second dielectric layer 180.  
With respect to claim 2, Liu et al. disclose the second isolation material 190 comprises silicon oxide, see column 7, lines 8-14. 
With respect to claim 4, Liu et al. disclose a high-temperature anneal which would cause nitrogen in the silicon oxynitride protection layer 180 to diffuse from the protection layer 180 into the overlying silicon oxide layer 190, thereby reducing the nitrogen concentration of the silicon oxynitride protection layer 180. Although Lui et al. do not expressly disclose that after forming the second isolation material 190, the protection layer 180 has an atomic percentage of nitrogen that is less than 10%, it would have been obvious to the skilled artisan that the high-temperature anneal of Liu et al. would result in a decrease in the nitrogen concentration of silicon oxynitride layer 180, and the decrease in nitrogen concentration would have been an obvious processing parameter to optimize and clearly ascertainable through routine experimentation, dependent on the original nitrogen concentration of the protection layer 180 and the duration of the high-temperature anneal, since the high-temperature anneal of Liu et al. would cause the nitrogen in protection layer 180 to diffuse upwardly into silicon oxide layer 190. 
With respect to claim 5, Zeng et al. disclose forming the second isolation material comprises performing an anneal process, see column 8, lines 19-21. Admittedly, neither Liu et al. nor Zeng et al. disclose that this anneal process converts the protection layer 180 from silicon oxynitride to silicon oxide. However, depending on the original nitrogen concentration of the protection layer 180 and the duration of the high-temperature anneal taught by Zeng et al., it would have been obvious to the skilled artisan that the high-temperature anneal of Zeng et al. could convert the silicon oxynitride protection layer 180 of Liu et al. to silicon oxide.
With respect to claim 6. Liu et al. disclose the protection layer 180 has a thickness between 1 nm and 3 nm, see column 6, lines 65-67. 
With respect to claim 7, Zeng et al. disclose that forming the second isolation material comprises a flowable chemical vapor deposition (FCVD) process.
With respect to claim 8, Liu et al. further disclose forming an opening 270 extending through the second isolation material 190, the protection layer 180, and the etch stop layer 170 to expose the epitaxial source/drain region 160 (see Fig. 3F), and depositing a conductive material 290 within the opening 270 (see Fig. 3H).  

With respect to claim 9, Liu et al. disclose a method of forming a semiconductor device, the method comprising: 
forming a semiconductor fin 110 protruding from a substrate 100, see Fig. 2A; 
forming a gate stack 140 over the semiconductor fin 110, see Fig. 3A;
forming a source/drain region 160 on the semiconductor fin 110 adjacent the gate stack 140, see Figs. 1 and 2B; 
forming a first dielectric layer 170 extending over the source/drain region 160 and the gate stack 140, see Figs 2C and 3C; 
forming a second dielectric layer 180 on the first dielectric layer 170, wherein the second dielectric layer 180 is a different material (silicon oxynitride, see column 6, lines 56-60) than the first dielectric layer 170 (	silicon nitride, see column 6, lines 30-35), wherein the second dielectric layer 180 is formed having a first atomic percentage of nitrogen (since the protection layer 180 comprises SiON), see Figs. 2C and 3C; 
forming an insulating layer 190 on the second dielectric layer 180, wherein the insulating layer is a different material (silicon oxide, see column 7, lines 8-14) than the second dielectric layer 180 (silicon oxynitride, see column 6, lines 56-60), see Figs. 2D and 3D;
performing an annealing process (see column 8, lines 19-21), wherein the second dielectric layer 180 has a second atomic percentage of nitrogen after performing the annealing process that is smaller than the first atomic percentage of nitrogen; and 
after performing the annealing process, forming a conductive feature 290 extending through the insulating layer 190, the second dielectric layer 180, and the first dielectric layer 170 to contact the source/drain region 160, see Fig. 3H. 
Independent claim 9 has been amended to require the first dielectric layer 170 formed over a topmost surface of the gate stack 140 and to require the first dielectric layer 170 and the second dielectric layer 180 extend over the topmost surface of the dummy gate stack 140 after forming the second dielectric layer 180. The newly-cited reference to Zeng et al. disclose forming a first dielectric layer 103 and a second dielectric layer 104 to extend over the topmost surface of a gate stack 101 during an annealing process, see Figs. 4 and 5 and paragraphs [0042]-[0044], [0055], [0057]-[0061].of Zeng et al. In light of the disclosure of Zeng et al., it would have been obvious to the skilled artisan that the first dielectric layer 170 and the second dielectric layer 180 could have extended over the topmost surface of the dummy gate stack 140 in the known method of Liu et al. in order to provide protection for the underlying dummy gate stack during the subsequent processing steps.
Neither Liu et al. nor Zeng et al. expressly disclose that the annealing process decreases the atomic percentage of nitrogen in the second dielectric layer 180. However, since both Liu et al. and Zeng et al. teach to perform an annealing process after formation of an insulating layer (insulating layer 190 in the method of Liu et al. and insulating layer 105 in the method of Zeng et al.), it would have been obvious to the skilled artisan that during this high-temperature anneal, nitrogen in the silicon oxynitride protection layer 180 would diffuse from the second dielectric layer 180 into the overlying silicon oxide layer 190 in the known method of Liu et al., thereby decreasing the atomic percentage of nitrogen in the silicon oxynitride second dielectric layer 180.  
With respect to claim 10, Liu et al. disclose the first dielectric layer 170 is silicon nitride, see column 6, lines 30-35.  
With respect to claim 11, Liu et al. disclose that the first dielectric layer 170 has a thickness between 2 nm and 100 nm, see column 6, lines 35-36.  
With respect to claim 12, although Liu et al. disclose a high-temperature anneal (see column 8, lines 19-21), Liu et al. do not specifically disclose that the annealing process is performed at a temperature between 400 oC and 1000 oC. However, temperatures within Applicant’s claimed range qualify as high temperatures. Therefore, it would have been obvious to the skilled artisan to anneal the gate dielectric 210 in the known method of Liu et al. temperatures 400 oC and 1000 oC. 
With respect to claim 13, Liu et al. disclose that the second dielectric layer 180 is silicon oxynitride (see column 6, lines 56-60). Admittedly, Liu et al. do not disclose that the atomic percentage of nitrogen in the silicon oxynitride second dielectric layer 180 is between 1% and 20%. However, the atomic percentage of nitrogen in the second dielectric layer 180 would have been an obvious processing parameter and clearly ascertainable through routine experimentation. 
With respect to claim 14, admittedly, Liu et al. do not disclose that the second atomic percentage of nitrogen in the silicon oxynitride second dielectric layer 180 
is less than one-fifth of the first atomic percentage of nitrogen. However, it would have been obvious to the skilled artisan that the second atomic percentage of nitrogen in the second dielectric layer 180 would decrease during the anneal process due to the upward diffusion of nitrogen into the overlying silicon oxide layer 190 and would be dependent on the first atomic percentage of nitrogen in layer 180 and duration of the annealing process.
With respect to claim 15, Liu et al. disclose that the insulating layer 190 is silicon oxide, see column 7, lines 8-14.  

	With respect to claim 21, Liu et al. disclose a method comprising: 
forming a fin 110 extending from a semiconductor substrate 100, see Fig. 2A; 
forming a dummy gate stack 140 over and along a sidewall of the fin 110, see Figs. 1 and 3A;
forming an epitaxial source/drain region 160 in the fin 110 adjacent the dummy gate stack 140, see Figs. 1 and 2B; 
depositing a silicon nitride layer 170 (see column 6, lines 30-35) on the epitaxial source/drain region 160, see Figs 2C and 3C; 
depositing a silicon oxynitride  layer 180 (see column 6, lines 56-60) on the silicon nitride layer 170, see Figs. 2C and 3C;
depositing an insulating layer 190 on the silicon oxynitride layer 180, see Figs. 2D and 3D; 
after depositing the insulating layer 190, converting an upper portion of the silicon oxynitride layer 180 to a silicon oxide layer (Since Liu et al. disclose performing a high-temperature anneal after formation of the high-k dielectric layer 210 in order to reduce or eliminate defects in the gate dielectric 210, see column 8, lines 19-21, it would have been obvious to the skilled artisan that during this high-temperature anneal, an upper portion of the silicon oxynitride layer 180 would be converted to a silicon oxide layer, since nitrogen in the silicon oxynitride layer 180 will diffuse upwardly into the silicon oxide insulating layer 190.); and 
forming a contact 290 extending through the insulating layer 190, the silicon oxide layer, the silicon oxynitride layer 180, and the silicon nitride layer 170 to the epitaxial source/drain region 160, see Fig. 3H.  
Admittedly, Liu et al. disclose performing a high-temperature anneal after formation of the high-k dielectric layer 210 in order to reduce or eliminate defects in the gate dielectric 210, see column 8, lines 19-21. However, independent claim 21 has been amended to require after depositing the insulating layer, converting an upper portion of the silicon oxynitride layer to a silicon oxide layer using an anneal process, and, after converting the upper portion of the silicon oxynitride layer to the silicon oxide layer, replacing the dummy gate stack with a replacement gate stack. The newly-cited reference to Zeng et al. discloses performing an anneal process as part of forming the second isolation material 105 over dummy gate structures 101, prior to performing a  replacement metal gate process, see Figs. 4 and 5 and paragraphs [0042]-[0044], [0055], [0057]-[0061]. In light of the teaching of Zeng et al., it would have been obvious to the skilled artisan that after depositing the insulating layer 190 in the known method of Liu et al., converting an upper portion of the silicon oxynitride layer to a silicon oxide layer using an anneal process, if a flowable dielectric material was used as the insulating layer, and after converting the upper portion of the silicon oxynitride layer to the silicon oxide layer, replacing the dummy gate stack with a replacement gate stack.
Neither Liu et al. nor Zeng et al. expressly disclose that the annealing process decreases the atomic percentage of nitrogen in the second dielectric layer 180. However, since both Liu et al. and Zeng et al. teach to perform an annealing process after formation of an insulating layer (insulating layer 190 in the method of Liu et al. and insulating layer 105 in the method of Zeng et al.), it would have been obvious to the skilled artisan that during this high-temperature anneal, nitrogen in the silicon oxynitride protection layer 180 would diffuse from the second dielectric layer 180 into the overlying silicon oxide layer 190 in the known method of Liu et al., thereby decreasing the atomic percentage of nitrogen in the silicon oxynitride second dielectric layer 180.  
With respect to claim 22, Liu et al. disclose the insulating layer 190 comprises silicon oxide, see column 7, lines 8-14. 
With respect to claim 23, Liu et al. disclose that the silicon oxynitride layer 180 is thicker (see column 6, lines 65-67) than the silicon nitride 170 layer (see column 6, lines 35-36).
With respect to claim 24, Liu et al. disclose that the silicon oxynitride layer 180 has a thickness between 1 nm and 3 nm, see column 6, lines 65-67.
With respect to claim 26, Zeng et al. discloses that depositing the insulating layer 105 comprises a flowable chemical vapor deposition (FCVD) process and a curing process, wherein the anneal process is the curing process, see paragraphs [0052]-[0060].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US 9,985,023, of record, in view of Zeng et al., US 2016/0013051, as applied to claim 1 above, in view of Chen et al., CN 109576677, of record.
With respect to claim 3, Liu et al. disclose forming a silicon oxynitride protection layer 180. However, Liu et al. lack anticipation of forming the protection layer by using an atomic layer deposition (ALD) process. However, it is well known to deposit silicon oxynitride layers by using an ALD process, see the Abstract of Chen et al. Chen et al. disclose a method of depositing a silicon oxynitride layer by atomic layer deposition. This method enables the deposition of silicon oxynitride (SiON) layers with different oxygen content, using a low growth temperature, which achieves precise regulation of oxygen and nitrogen content in the SiON layer and provides large area thickness uniformity. Because of the advantages of the ALD method of Chen et al., it would have been obvious to the skilled artisan to use the ALD process of Chen et al. to deposit the silicon oxynitride layer 180 in the known method of Liu et al.

Response to Arguments
Applicant’s arguments with respect to claims 1-15, 21-24, and 26 1have been considered but are moot in light of the new grounds of rejection. The newly-cited reference to Zeng et al., US 2016/0013051, discloses performing an annealing step as part of the formation of a flowable dielectric layer 105, wherein the annealing step is performed with a silicon nitride etch stop layer 103 and a liner layer 104 extending over a topmost surface of a dummy gate structure 101, see Figs. 4 and 5 and paragraphs [0042]-[0044], [0055], [0057]-[0061].of Zeng et al. Therefore, the amended claims are not deemed patentable over Liu et al., US 9,985,023, of record, in view of Zeng et al., US 2016/0013051, newly cited, as applied in the above rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various methods of fabricating a FinFET semiconductor device in which amount of nitrogen in an insulating layer is reduced during an annealing process.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822